Appeal from a judgment of the County Court of Albany County (Herrick, J.), rendered March 6, 2009, convicting defendant upon his plea of guilty of the crime of conspiracy in the second degree.
In satisfaction of a three-count indictment, defendant pleaded guilty to the crime of conspiracy in the second degree and waived his right to appeal. Under the terms of the plea agreement, defendant was to be sentenced to a maximum of from 5 to 15 years and a minimum of 3 to 9 years in prison. County Court advised him that he could receive a sentence of between SVs to 25 years in prison if convicted after trial. Defendant was subsequently sentenced, in accordance with the plea agreement, to a prison term of 4 to 12 years. Defendant now appeals.
Defendant’s sole contention is that the sentence is harsh and excessive. We are, however, precluded from addressing this claim by defendant’s valid waiver of appeal (see People v Spencer, 79 AD3d 1454 [2010]; People v Phelan, 77 AD3d 987, 988 [2010], lv denied 16 NY3d 834 [2011]). Therefore, the judgment is affirmed.
Mercure, J.E, Lahtinen, Malone Jr., Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.